Exhibit 10.5

 

LOGO [g698534snap0002.jpg]

EXECUTIVE EMPLOYMENT AGREEMENT

On January 16, 2014, Marc Olin, an individual (“Executive”), and Electronics For
Imaging, Inc. (“the Company”), hereby enter into an Executive Employment
Agreement (the “Agreement”).

 

1. Position.

Executive will be employed as the Chief Operating Officer effective January 17,
2014 (the “Effective Date”). Executive and the Company may mutually agree to
change Executive’s position(s) or title(s), and the Company may from time to
time alter the duties, responsibilities or functions initially associated with
the position(s).

 

2. Primary Duties.

Executive will perform such duties and functions as are generally associated
with the position of Chief Operating Officer as well as such other specific
duties and functions that are reasonably assigned to him from time to time by
the Company’s Chief Executive Officer.

 

3. Base Salary.

Beginning on the Effective Date, Executive will receive an annual base salary of
$310,000, which will be paid in accordance with the Company’s regular payroll
practices, and which will be subject to withholding required by law. Thereafter,
Executive’s annual base salary will be reviewed periodically to determine
whether, in the Board of Director’s or it’s Delegate Committee (the “Board) sole
discretion, Executive’s base salary should be changed.

 

4. Management Bonus Program.

Beginning on the Effective Date, Executive will be eligible to participate in
the Company’s annual management bonus program for executives under which he will
be eligible to receive a bonus based on a percentage of his annual base salary
and the achievement of performance targets established by the Board at the
beginning of the year. The award and payment of the executive bonus will be
governed by the terms of the applicable management bonus program. The Board
shall have the sole discretion to change or eliminate its management bonus
program, to determine whether Executive is entitled to any such bonus and to
determine the amount of any such bonus. Except as provided in Section 9.a, if
Executive’s employment terminates for any reason prior to the end of the
calendar year, Executive’s entitlement to any portion of the executive bonus or
commission for that year will be determined pursuant to the then applicable
management bonus program.

 

5. Executive Benefits.

Executive will be eligible to participate in any employee benefit plans or
programs as in effect from time to time, including but not limited to group
medical benefits and 401(k) plan, maintained or established by the Company to
the same extent as other employees at Executive’s level within the Company,
subject to the generally applicable terms and conditions of the plan or program
in question and the determination of any person or committee administering such
plan or program.

If Executive becomes entitled to any Severance Pay or Change of Control
Severance Pay (as defined in section 9.a), the Company shall (i) continue to
fully subsidize Executive’s health insurance coverage under Part 6 of Title I of
ERISA (“COBRA”) for the lesser of (x) the period of COBRA continuation coverage
applicable to the Executive, or (y) the duration of the Severance Pay or Change
of Control Severance Pay and (ii) provide outplacement services to the Executive
for a minimum of one (1) week of onsite counseling and ninety (90) days of
counseling follow-ups (subject to a maximum of $35,000).

 

Executive Employment Agreement

Form approved on November 3, 2010

Page 1 of 7



--------------------------------------------------------------------------------

6. Equity.

Executive may periodically be granted equity awards based on his performance.

 

7. Other Obligations.

Executive will be subject to and agrees to adhere to all policies and procedures
of the Company, as amended from time to time, applicable to Executive’s position
or level within the Company. Executive’s employment agreement is conditioned
upon Executive’s faithful observance of the Company’s Employment, Confidential
Information and Invention Assignment Agreement (the “Confidential Information
Agreement”), a copy of which is attached.

 

8. At-Will Employment.

Executive’s employment with the Company is for no specified duration and is
at-will. Either Executive or the Company may terminate Executive’s employment or
the terms of his employment at any time and for any reason, with or without
cause and with or without notice. The at-will nature of Executive’s employment
with the Company may be altered only in writing expressly so stating signed by
the Company’s Chief Executive Officer. However, as described in this Agreement,
Executive may be entitled to severance benefits depending upon the circumstances
of the termination of Executive’s employment.

 

9. Termination of Employment.

 

  a. Termination Before and After a Change of Control Without Cause or By
Executive for Good Reason or for Good Reason Outside of a Change of Control.

 

  (i) Termination Before a Change of Control by the Company Without Cause or by
the Executive for Good Reason Outside of a Change of Control. If, before a
Change of Control (as defined in section 9(f)) or more than 24 months after a
Change of Control, the Company terminates Executive’s employment Without Cause
(as defined in section 9.d) or Executive voluntarily terminates his or her
employment for Good Reason Outside of a Change of Control (as defined in section
9(f)), provided that the termination of Executive’s employment constitutes a
“separation from service” within the meaning of Treasury Regulation
Section 1.409A-1(h) (a “Separation from Service”), the Executive shall be
entitled to the following: (i) an amount equal to (A) twelve (12) months of his
then-existing base salary, plus (B) an amount equal to the bonus the Executive
would have earned had he been employed by the Company at the end of the calendar
year in which such Separation from Service occurred based on actual Company
performance for that year multiplied by a fraction (x) the numerator of which is
the number of completed months in that year through the date of such Separation
from Service, and (y) the denominator of which is twelve (12) (the “Current
Bonus”) (in total, the “Severance Pay”), (ii) the equity acceleration or
extension of vesting benefits, as the case may be, described below in this
Section 9.a(i).

In such circumstances, in addition to Executive’s equity awards (such as
Restricted Stock Awards, Restricted Stock Units and the like) and stock options
that were granted by the Company and vested immediately prior to such
termination, the vesting of additional equity awards and options that were
granted by the Company to Executive and are outstanding and otherwise unvested
immediately prior to such termination and are subject to only time-based (as
opposed to performance-based) vesting conditions shall accelerate and become
immediately vested and exercisable by the Executive or the Executive’s estate,
as if the Executive had remained continuously employed for a period of six
(6) months following such termination (and if any of such awards vest other than
on a monthly basis, the appropriate credit shall be given as if the vesting
accrued monthly).

In addition, as to any equity awards and options that were granted by the
Company to Executive and are outstanding and otherwise unvested immediately
prior such termination and are subject to performance-based vesting conditions
measured by the average per-share closing price of the Company’s common stock,
vesting of such awards shall be extended and the share price shall continue to
be measured as if the Executive had remained continuously employed for a period
of six (6) months following such termination.

 

Executive Employment Agreement

Form approved on November 3, 2010

Page 2 of 7



--------------------------------------------------------------------------------

In addition, as to any equity awards and options that were granted by the
Company to Executive and are outstanding and otherwise unvested immediately
prior to such termination and are subject to any other performance-based vesting
conditions, such awards shall continue to remain outstanding and unvested
through the Determination Date or equivalent, as the case may be, and shall vest
and become exercisable by the Executive or the Executive’s estate upon the
review of the performance goals and confirmation that the vesting conditions
have been satisfied (the “Determination Date”) by the Company or authorized
committee, as the case may be, with the number of shares underlying such award
or options vesting as determined by the Company or such committee, multiplied by
a fraction (x) the numerator of which is the number of completed months in that
year through the date of such Separation from Service plus six (6) but under no
circumstances shall the numerator exceed twelve (12), and (y) the denominator of
which is twelve (12); provided, however, that any options vested on such
Determination Date shall remain exercisable for the earlier of the period
prescribed in the Executive’s applicable stock option agreement or the
expiration of its term; provided further, that should the term of any option
occur prior to the Determination Date, such option shall terminate according to
its term; and provided further that in the event of a Change of Control (as
defined in section 9.f hereto) occurring between the date of termination of
employment and the Determination Date, the Company or its successor shall have
the right to terminate such equity awards and options.

The Severance Pay other than the Current Bonus amount will be paid in a lump sum
payment on the date that is sixty (60) days following the Executive’s Separation
from Service, and the Current Bonus portion of Executive’s Severance Pay, if
any, shall be payable following the Company’s determination with regard to
whether the performance targets in respect of such bonus have been attained and
in any event no later than two and one half (2-1/2) months following the
calendar year in which Executive terminates employment. The Company is not
obligated to pay the Severance Pay and accelerate the vesting of Executive’s
options and other equity awards unless the Executive signs and delivers to the
Company’s Chief Executive Officer (within twenty-one (21) days after the date of
Executive’s termination of employment) a “Separation Agreement and Full Release
Of All Claims” in the form of the attached agreement and the release becomes
irrevocable.

 

  (ii) Termination After Change of Control by the Company Without Cause or by
the Executive for Good Reason. If within twenty-four (24) months following a
Change of Control (as defined in section 9.f), Executive’s employment with the
Company is terminated by the Company Without Cause or is voluntarily terminated
by Executive for Good Reason (as defined in section 9.e), provided that the
termination of Executive’s employment constitutes a Separation from Service,
Executive will receive the following: (i) an amount equal to (A) twelve
(12) months of base salary, plus (B) the bonus the Executive would have earned
had he been employed by the Company at the end of the calendar year (and as if
100% of the performance targets, if any, were attained), with the amounts
described in both (A) and (B) payable in a lump sum on the date that is sixty
(60) days following the Executive’s Separation from Service, (ii) in addition to
Executive’s stock options that were vested immediately prior to such
termination, the vesting of additional options shall accelerate in full and
become exercisable by the Executive or the Executive’s representative, as the
case may be, and such Stock Options shall be exercisable until the earlier of
either: (a) one (1) year from the termination date or (b) the date the stock
options would have expired pursuant to their original terms on the date of grant
or been terminated in connection with a Change of Control or similar event, and
(iii) in addition to Executive’s equity awards other than options (such as
Restricted Stock Awards, Restricted Stock Units and the like) that were vested
immediately prior to such termination, all of the Executive’s other equity
awards shall become fully vested and nonforfeitable (assuming the maximum level
of performance in the case of any such outstanding equity awards with
performance-based vesting conditions). This obligation to pay Executive the
Change of Control Severance Pay will be binding on the successor entity
following the Change of Control, but shall remain an obligation of the Company
if the successor entity fails to discharge it; provided, however, the Company is
not obligated to pay the Change of Control Severance Pay and accelerate the
vesting of Executive’s options and other equity awards in the event of a Change
of Control unless the Executive signs and delivers to the Company’s Chief
Executive Officer or President (within twenty-one (21) days after the date of
Executive’s termination of employment) a “Separation Agreement and Full Release
Of All Claims” in the form of the attached agreement and the release becomes
irrevocable.

 

Executive Employment Agreement

Form approved on November 3, 2010

Page 3 of 7



--------------------------------------------------------------------------------

  (iii) Section 409A Delay. Notwithstanding any provision to the contrary in the
Agreement, if Executive is deemed by the Company at the time of his Separation
from Service to be a “specified employee” (within the meaning of Section 409A of
the Code and regulations promulgated thereunder), to the extent delayed
commencement of any portion of the termination benefits to which Executive is
entitled under this Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of
Executive’s termination benefits shall not be provided to Executive prior to the
earlier of (A) the expiration of the six-month period measured from the date of
Executive’s Separation from Service with the Company or (B) the date of
Executive’s death. Upon the expiration of the applicable Code
Section 409A(a)(2)(B)(i) deferral period, all payments deferred pursuant to this
Section 9.a.iv shall be paid in a lump sum to Executive, and any remaining
payments due under the Agreement shall be paid as otherwise provided herein.

 

  b. Other Terminations. If Executive’s employment with the Company terminates
for any reason other than in the circumstances described in Section 9.a.i or
9.a.ii above (including a termination for Cause or due to Executive’s death or
disability), then Executive will (i) receive the base salary through the date of
termination of employment and (ii) not be entitled to any other compensation or
benefits (including, without limitation, accelerated vesting of stock options)
from the Company except to the extent provided under the applicable stock option
agreements(s) or as may be required by law (for example, “COBRA” coverage under
Section 4980B of the Code).

 

  c. Cause. For all purposes under this Agreement, a termination for “Cause”
shall mean a determination by the Company that the Executive’s employment with
the Company is terminated for any of the following reasons: (i) the Executive’s
willful act of fraud, embezzlement, dishonesty or other misconduct; (ii) the
Executive’s willful failure to perform his duties to the Company, failure to
follow Company policies as set forth in writing from time to time, or failure to
follow the legal directives of the Company (other than failure to meet
performance goals, objectives or measures), that is not corrected within thirty
(30) days following written notice thereof to the Executive by the Executive’s
supervisor or the Company’s Chief Executive Officer, such notice to state with
specificity the nature of the failure; (iii) the Executive’s material
misappropriation of any material asset of the Company; (iv) the Executive
conviction of, or a plea of “Guilty” or “No Contest” to a felony;
(v) Executive’s use of alcohol or drugs so as to interfere with the performance
of his duties; (vi) the Executive’s willful unauthorized use or disclosure of
any proprietary information, customer lists or trade secrets of the Company or
its affiliates or a breach by Executive of confidentiality agreement(s) with the
Company; (vii) conduct which, in the Company’s determination, is a material
violation of Executive’s fiduciary obligations to the Company; or
(viii) intentional material damage to any property of the Company.

 

  d. Without Cause. For all purposes under this Agreement, a termination of the
Executive’s employment by the Company “Without Cause” shall mean a termination
by the Company in the absence of “Cause”, as defined above.

 

  e. Good Reason. For all purposes under this Agreement, “Good Reason” for the
Executive’s resignation will exist if he resigned from employment with the
Company, unless otherwise agreed to in writing by the Executive, within 60 days
after the initial occurrence of any of the following that is not corrected
within thirty (30) days following written notice thereof to the Company by the
Executive such notice to state with specificity the nature of the failure:
(i) any material reduction in his Base Salary or target bonus in local currency
of 10% or more (excluding any voluntary reductions); (ii) any material reduction
in his benefits, including the termination of this Agreement by the Company
without the written consent of the Executive; (iii) a change in his position
with the Company or successor company that materially reduces his duties and
responsibilities; (iv) a material office relocation of more 30 miles further
from the Executive’s primary residence; or (v) any other material breach by the
Company of its obligations to the Executive under this Agreement.

 

  f. Good Reason Outside of a Change of Control. For all purposes under this
Agreement, “Good Reason Outside of a Change of Control” for the Executive’s
resignation will exist if he resigned from employment with the Company, unless
otherwise agreed to in writing by the Executive, within 60 days after the
initial occurrence of any of the following that is not corrected within thirty
(30) days following written notice thereof to the Company by the Executive such
notice to state with specificity the nature of the failure: (i) any material
reduction in his Base Salary or target bonus in local currency of 20% or more
(excluding any voluntary reductions); (ii) a change in his position with the
Company that materially reduces his duties and responsibilities, including the
termination of this Agreement by the Company without the written consent of the
Executive (it being understood that the non-renewal of this Agreement under
Section 13 below shall not constitute a termination of this Agreement by the
Company without the written consent of the Executive); (iv) a material office
relocation of more 60 miles further from the Executive’s primary residence; or
(v) any other material breach by the Company of its obligations to the Executive
under this Agreement.

 

Executive Employment Agreement

Form approved on November 3, 2010

Page 4 of 7



--------------------------------------------------------------------------------

  g. Change of Control. For purposes of this Agreement, a “Change of Control”
means the occurrence of any of the following events:

 

  (i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined under said Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company’s then outstanding voting securities; or

 

  (ii) A change in the composition of the Board of Directors of the Company
occurring within a two-year period, as a result of which fewer than a majority
of the directors are Incumbent Directors. “Incumbent Directors” shall mean
directors who either (a) are directors of the Company as of the date hereof, or
(b) are elected, or nominated for election, to the Board of Directors of the
Company with the affirmative votes of at least a majority of the Incumbent
directors at the time of such election or nomination (but shall not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company);
or

(A) A merger or consolidation of the Company with any other corporation, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or (B) a plan of
complete liquidation of the Company approved by the stockholders of the Company,
or (C) the disposition by the Company (in a sale, transaction or other corporate
event, or series of related sales, transactions or related corporate events) of
all or substantially all of the Company’s assets (on a consolidated basis)
unless, in the case of a transaction or event referred to in clause (C),
immediately after such transaction the assets that are sold or otherwise
disposed of are owned by an entity that is owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of the Company’s common stock immediately preceding such transaction
or event.

 

10. Non-Solicitation.

During the Executive’s Employment Term, Executive, directly or indirectly,
whether as an employee, owner, sole proprietor, partner, director, member,
consultant, agent, founder, co-venture or otherwise, will not engage,
participate or invest in any business activity anywhere in the world which
develops, manufactures or markets products or performs services which are
competitive with the products or services of the Company or products or services
which the Company has under development or which are the subject of active
planning. Executive is not prohibited from purchasing equities or derivatives in
any publicly traded any company.

For a period of twelve (12) months following the date the Executive ceases to be
employed with the Company for any reason (the “Restricted Period”), the
Executive will not (i) directly or indirectly through any other person induce or
attempt to induce any employee or independent contractor of the Company or any
affiliate of the Company to leave the employ or service, as applicable, of the
Company or such affiliate, or in any way interfere with the relationship between
the Company or any such affiliate, on the one hand, and any employee or
independent contractor thereof, on the other hand, or (ii) directly or
indirectly make any statement that disparages the Company or any of its
affiliates or has the purpose or effect of harassing or disrupting the business
of the Company or any of its affiliates.

During the Restricted Period, the Executive will not directly or indirectly
through any other person solicit, influence or attempt to influence customers,
vendors, suppliers, licensors, lessors, joint venturers, associates,
consultants, agents, or partners of the Company or any affiliate of the Company
to divert their business away from the Company or such affiliate, and the
Executive will not otherwise interfere with, disrupt or attempt to disrupt the
business relationships, contractual or otherwise, between the Company or any
affiliate of the Company, on the one hand, and any of its or their customers,
suppliers, vendors, lessors, licensors, joint venturers, associates, officers,
employees, consultants, managers, partners, members or investors, on the other
hand.

The Executive acknowledges that, in the course of his employment with the
Company and/or its affiliates, he has become familiar, or will become familiar,
with the trade secrets of the Company and its affiliates and with other
confidential and proprietary information concerning the Company and its
affiliates and that his services have been and will be of special, unique and
extraordinary value to the Company and its affiliates. The Executive agrees that
the foregoing nonsolicitation covenants are reasonable and necessary to protect
the trade secrets and other confidential and proprietary information, good will,
stable workforce, and customer relations of the Company and its affiliates.

 

Executive Employment Agreement

Form approved on November 3, 2010

Page 5 of 7



--------------------------------------------------------------------------------

11. Written Amendment or Modification; Waiver.

Except as provided in this paragraph, this Agreement may be altered, modified,
or amended only by a writing signed by Executive and the Company’s Chief
Executive Officer or President of the Company expressly acknowledging that it is
altering, modifying or amending the Agreement. No modification, waiver or
discharge of this Agreement will be effective unless in writing signed by the
Executive and by the Company’s Chief Executive Officer or President of the
Company. No waiver by either party of any condition or provision of this
Agreement shall be considered a waiver of any other condition or provision or a
waiver of the same condition or provision at another time.

 

12. Successors and Assigns.

This Agreement shall be binding upon Executive’s heirs, executors,
administrators and other legal representatives and will be for the benefit of
the Company, its successors and assigns. This Agreement is specific to Executive
and may not be assigned or substituted for without the express written consent
of the Company’s Chief Executive Officer or President of the Company.

 

13. Term.

The term of this Agreement shall begin on the Effective Date and continue until
the third anniversary of the Effective Date and will automatically be renewed
for one (1) year periods thereafter unless terminated by either party upon sixty
(60) days written notice prior to the expiration of the term as then in effect
and unless otherwise terminated in accordance with the terms thereof.

 

14. Entire Agreement.

This Agreement, and the attached Confidential Information Agreement, sets forth
the entire agreement and understanding between the Company and Executive
relating to its subject matter, is fully integrated and supersedes all prior of
contemporaneous discussions, representations, and agreements, whether oral or in
writing, between the parties on that subject matter.

 

15. Governing Law; Consent to Personal Jurisdiction.

This Agreement shall be governed by the laws of the State of California, without
regard to the choice of law provisions thereof. Executive hereby expressly
consents to personal jurisdiction in the State and federal courts located in
California for any lawsuit arising from or relating to this Agreement, without
regard to his then-current residence or domicile.

 

16. Severability.

The invalidity or unenforceability of one or more provisions of this Agreement
shall not affect the validity or enforceability of any other provision hereof,
which shall remain in full force and effect to the maximum extent of the law.

 

17. Tax Matters.

All forms of compensation referred to in this Agreement are subject to
applicable withholding and payroll taxes. It is intended that the terms of this
Agreement will not result in the imposition of any tax liability pursuant to
Section 409A of the Code, and this Agreement shall be construed and interpreted
consistent with that intent.

 

18. Clawback Rules and Policy.

This Agreement and all forms of compensation referred to in this Agreement are
subject to the “clawback” provisions of applicable law, rules and regulations as
well as any Company clawback policy, as each may be adopted and in effect from
time to time.

 

Executive Employment Agreement

Form approved on November 3, 2010

Page 6 of 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer.

 

Electronics For Imaging, Inc.    By:   

/s/ Guy Gecht

   Date:   

January 16, 2014

Title:   

Chief Executive Officer

      Executive:      

/s/ Marc Olin

   Date:   

January 16, 2014

 

Executive Employment Agreement

Form approved on November 3, 2010

Page 7 of 7